 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   ALFRED L. BROOKS,                       No. ED CV 17-2535-RGK (DFM)
12                     Petitioner,
                                             Order Accepting Report and
13                v.                         Recommendation of United States
14   D. BORDERS,                             Magistrate Judge

15
                       Respondent.
16
17
18
19         Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
20   records on file herein, and the Report and Recommendation of the United
21   States Magistrate Judge. Further, the Court has engaged in a de novo review of
22   those portions of the Report and Recommendation to which objections have
23   been made. The Court accepts the report, findings, and recommendations of
24   the Magistrate Judge.
25   ///
26   ///
27   ///
28   ///
 1         IT IS THEREFORE ORDERED that Judgment be entered summarily
 2   denying the Petition.
 3
 4   Dated: October 17, 2018
 5                                       ______________________________
                                         R. GARY KLAUSNER
 6
                                         United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
